he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Behrens on 12 July 2022.
The application has been amended as follows:
1. (Currently Amended) A distributed integrated sensing and communication (DISC) module of an autonomous vehicle, comprising: 
a housing of the DISC module; 
a silicon substrate in the housing; 
a III-V semiconductor substrate in the housing, wherein the III-V semiconductor substrate is separate from the silicon substrate; 
an image sensor system, a radar sensor system, transmitters of a lidar sensor system, a processor, and memory formed on the silicon substrate; and 
receivers of the lidar sensor system formed on the III-V semiconductor substrate;
wherein: 
the image sensor system is configured to output image data captured from an environment nearby the DISC module; 
the radar sensor system is configured to output radar data captured from the environment; 
the lidar sensor system is configured to output lidar data captured from the environment; and 
the memory stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: 
detecting an object in the environment nearby the DISC module based on the image data, the radar data, and the lidar data; 
performing  a first tracking of the object over time; and 
transmitting data indicative of the object as detected and  the first tracking of the object from the DISC module to a computing system of the autonomous vehicle, wherein the computing system comprising a processor, wherein the computing system is separate from the housing of the DISC module in the autonomous vehicle, wherein the computing system performs a second tracking of the object over time based on the data from the DISC module, and wherein the computing system controls operation of at least one of a vehicle propulsion system, a braking system, or a steering system of the autonomous vehicle based on the data from the DISC module and the second tracking of the object over time.  
2-4. (Cancelled).  
  
5. (Previously Presented) The DISC module of claim 1, the memory further stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: 
controlling the lidar transmitters during a given time period, the controlling of the lidar transmitters during the given time period comprises: 
causing a first subset of the lidar transmitters to transmit during the given time period; 
controlling a power level of the lidar transmitters in the first subset during the given time period; and 
causing a second subset of the lidar transmitters to not transmit during the given time period.  
6-7. (Cancelled).  
8. (Previously Presented) The DISC module of claim 1, further comprising: 
an inertial measurement unit (IMU) formed on the silicon substrate.  
9. (Previously Presented) The DISC module of claim 1, wherein the image sensor system is a visible image sensor system, and wherein the image data comprises a visible image of the environment.
10. (Previously Presented) The DISC module of claim 9, further comprising: 
an infrared sensor system configured to output infrared data captured from the environment; P100012-US-01/042533 4872-8233-7575, v.1Appl. No. 16/182,781 Reply to Office Action of March 1, 2022 
wherein the object is further detected based on the infrared data captured from the environment; and 
wherein the infrared sensor system is further formed on the silicon substrate.  
11. (Cancelled).  
12. (Original) The DISC module of claim 1, the first sensor system further comprising: 
a phased array of antennas; and 
wherein the memory further stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: 
controlling the phased array of antennas.  
13. (Cancelled).  
14. (Currently Amended) An autonomous vehicle, comprising: 
a vehicle propulsion system; 
a braking system; 
a steering system; 
a computing system comprising a processor; and 
a distributed integrated sensing and communication (DISC) module, the DISC module comprising: 
a housing of the DISC module; 
a silicon substrate in the housing; 
a III-V semiconductor substrate in the housing, wherein the III-V semiconductor substrate is separate from the silicon substrate; 
an image sensor system, a radar sensor system, transmitters of a lidar sensor system, a processor, and memory formed on the silicon substrate; and 
receivers of the lidar sensor system formed on the III-V semiconductor substrate; 
wherein: 
the image sensor system is configured to output image data captured from an environment nearby the autonomous vehicle; P100012-US-01/042534 4872-8233-7575, v.1Appl. No. 16/182,781 Reply to Office Action of March 1, 2022 
the radar sensor system is configured to output radar data captured from the environment; 
the lidar sensor system is configured to output lidar data captured from the environment; and 
the memory stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising:
 detecting an object in the environment nearby the autonomous vehicle based on the image data, the radar data, and the lidar data;
performing  a first tracking of the object over time; and 
transmitting data indicative of the object as detected and  the first tracking of the object to the computing system; 
wherein the computing system is separate from the housing of the DISC module in the autonomous vehicle, wherein the computing system is in communication with the DISC module, wherein the computing system is configured to receive the data from the DISC module, wherein the computing system performs  a second tracking of the object over time based on the data from the DISC module, and wherein the computing system is further configured to control operation of at least one of the vehicle propulsion system, the braking system, or the steering system of the autonomous vehicle based on the data received from the DISC module and the  the second tracking of the object over time.  
15. (Currently Amended) The autonomous vehicle of claim 14, further comprising at least one disparate DISC module, wherein the DISC module and the at least one disparate DISC module are oriented on the autonomous vehicle towards differing portions of the environment in which the autonomous vehicle is located.  
16-18. (Cancelled).  
19. (Currently Amended) A method of operating a distributed integrated sensing and communication (DISC) module, comprising: 
capturing image data of an environment nearby the DISC module utilizing an image sensor system of the DISC module; P100012-US-01/042535 4872-8233-7575, v.1Appl. No. 16/182,781 Reply to Office Action of March 1, 2022 
capturing radar data of the environment utilizing a radar sensor system of the DISC module; 
capturing lidar data of the environment utilizing a lidar sensor system of the DISC module; 
detecting, utilizing a processor of the DISC module, an object in the environment nearby the DISC module based on the image data, the radar data, and the lidar data;
performing, utilizing the processor of the DISC module, a first tracking of the object detected in the environment over time; and 
transmitting data indicative of the object as detected and the first tracking of the object to a computing system of an autonomous vehicle, wherein the computing system comprising a processor; 
wherein the computing system is separate from the DISC module in the autonomous vehicle, wherein the computing system performs a second tracking of the object over time based on the data from the DISC module, wherein the computing system controls operation of at least one of a vehicle propulsion system, a braking system, or a steering system of the autonomous vehicle based on the data from the DISC module and the second tracking of the object over time, wherein the image sensor system, the radar sensor system, transmitters of the lidar sensor system, and the processor are formed on a silicon substrate, and wherein receivers of the lidar sensor system are formed on a III-V semiconductor substrate separate from the silicon substrate.  
20. (Cancelled).  
21. (Previously Presented) The DISC module of claim 1, the memory further stores computer- executable instructions that, when executed by the processor, cause the processor to perform acts comprising: 
generating a predicted path of the object detected in the environment for a future looking period of time; 
wherein the data transmitted to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object.  
22. (Previously Presented) The DISC module of claim 1, further comprising: a global positioning system (GPS) receiver formed on the silicon substrate.  
23. (Previously Presented) The DISC module of claim 1, wherein the image sensor system is an infrared sensor system, and wherein the image data comprises infrared data captured from the environment.  
24. (Previously Presented) The autonomous vehicle of claim 14, the memory of the DISC module further stores computer-executable instructions that, when executed by the processor of the DISC module, cause the processor to perform acts comprising: 
generating a predicted path of the object detected in the environment for a future looking period of time; 
wherein the data transmitted from the DISC module to the computing system of the autonomous vehicle comprises data indicative of the predicted path of the object.  
25. (Cancelled).  
26. (Previously Presented) The DISC module of claim 1, wherein the DISC module is embedded in a frame of the autonomous vehicle.  
27. (Cancelled).  
28. (Previously Presented) The autonomous vehicle of claim 14, wherein the DISC module is embedded in at least one of a frame of the autonomous vehicle or a body of the autonomous vehicle.  
29. (Previously Presented) The DISC module of claim 1, wherein the DISC module is embedded in a body of the autonomous vehicle.  
30. (Previously Presented) The DISC module of claim 1, wherein detecting the object in the environment comprises: 
inputting, to a first neural network, the image data to cause a first output to be outputted from the first neural network; 
inputting, to a second neural network, the radar data and the first output from the first neural network to cause a second output to be outputted from the second neural network; and
 inputting, to a third neural network, the lidar data and the first output from the first neural network to cause a third output to be outputted from the third neural network; 
wherein the object is detected in the environment based on the first output from the first neural network, the second output from the second neural network, and the third output from the third neural network.  

31. (Previously Presented) The autonomous vehicle of claim 14, wherein detecting the object in the environment comprises: 
inputting, to a first neural network, the image data to cause a first output to be outputted from the first neural network; 
inputting, to a second neural network, the radar data and the first output from the first neural network to cause a second output to be outputted from the second neural network; and
 inputting, to a third neural network, the lidar data and the first output from the first neural network to cause a third output to be outputted from the third neural network; 
wherein the object is detected in the environment based on the first output from the first neural network, the second output from the second neural network, and the third output from the third neural network.  
32. (Previously Presented) The method of claim 19, wherein detecting the object in the environment comprises: 
inputting, to a first neural network, the image data to cause a first output to be outputted from the first neural network; 
inputting, to a second neural network, the radar data and the first output from the first neural network to cause a second output to be outputted from the second neural network; and P100012-US-01/042538 4872-8233-7575, v.1Appl. No. 16/182,781 Reply to Office Action of March 1, 2022 
inputting, to a third neural network, the lidar data and the first output from the first neural network to cause a third output to be outputted from the third neural network; 
wherein the object is detected in the environment by the DISC module based on the first output from the first neural network, the second output from the second neural network, and the third output from the third neural network.  
33. (Currently Amended) The autonomous vehicle of claim 15, wherein the computing system performs the second tracking of the object further based on data from the at least one disparate DISC module.
	
ALLOWABLE SUBJECT MATTER
Claims 1, 5, 8-10, 12, 14-15, 19, 21-24, 26 and 28-33 are pending and allowed. Claims 1, 14-15, 19 and 33 are currently amended. Claims 2-4, 6-7, 11, 13 and 16-18, 20, 25 and 27 are cancelled.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Lutter US20030201929 teaches a multi-sensor system includes multiple sensors that are integrated onto the same substrate forming a unitary multi-sensor platform that provides a known consistent physical relationship between the multiple sensors. A processor can also be integrated onto the substrate so that data from the multiple sensors can be processed locally by the multi-sensor system.
In regarding to independent claims 1, 14 and 19, Lutter taken either individually or in combination with other prior art of record fails to teach or render obvious a distributed integrated sensing and communication (DISC) module of an autonomous vehicle, an autonomous vehicle and a method for a DISC module with a housing and a silicon substrate in the housing, a III-V semiconductor substrate in the housing, wherein the III-V semiconductor substrate is separate from the silicon substrate, an image sensor system, a radar sensor system, transmitters of a lidar sensor system, a processor, and memory formed on the silicon substrate, and receivers of the lidar sensor system formed on the III-V semiconductor substrate, the memory stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: detecting an object in the environment nearby the DISC module based on the image data, the radar data, and the lidar data, performing a first tracking of the object over time; and transmitting data indicative of the object as detected and the first tracking of the object from the DISC module to a computing system of the autonomous vehicle, wherein the computing system comprising a processor, wherein the computing system is separate from the housing of the DISC module in the autonomous vehicle, wherein the computing system performs a second tracking of the object over time based on the data from the DISC module, and wherein the computing system controls operation of at least one of a vehicle propulsion system, a braking system, or a steering system of the autonomous vehicle based on the data from the DISC module and the second tracking of the object over time.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)




/HONGYE LIANG/Examiner, Art Unit 3667 

/YUEN WONG/Primary Examiner, Art Unit 3667